RENDERED: DECEMBER 9, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2022-CA-1051-WC

KIMBERLY MORICONI                                                 APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-18-93632


KENTON COUNTY BOARD OF
EDUCATION; DR. BRIAN
BRATHWAITE; HONORABLE
STEPHANIE KINNEY,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                             APPELLEES


                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND TAYLOR, JUDGES.

COMBS, JUDGE: The Appellant, Kimberly Moriconi, appeals from an opinion of

the Workers’ Compensation Board (the Board) affirming the dismissal of her claim
for medical benefits by the Administrative Law Judge (ALJ). After our review, we

affirm.

             On January 7, 2020, Moriconi, a bus driver for the Kenton County

Board of Education (KCBOE), filed a Form 101/Application for Resolution of

Injury Claim. Moriconi alleged that she sustained multiple injuries to her spine

and upper extremities -- as well as anxiety and panic attacks -- as the result of a

February 15, 2018, motor vehicle accident (MVA) that occurred in the course and

scope of her employment.

             The claim was litigated. Moriconi relied upon the report of Dr.

Hughes, a neurologist, who performed an Independent Medical Examination (IME)

on her behalf. KCBOE relied upon its own IME reports from Dr. Bender, an

orthopedic surgeon, and Dr. Ruth, a psychiatrist. The Board’s Opinion contains a

detailed summary of their reports, which we have reviewed and need not repeat

here.

             On March 18, 2022, the ALJ conducted a final hearing. After the

hearing, the parties settled the case except for the issue of the compensability of

medical expenses, which was reserved for the ALJ to decide. The Form

110/Agreement as to Compensation, approved April 5, 2022, reflects as follows:

             The parties acknowledge and agree that this is a
             compromised settlement of a disputed claim. . . .




                                          -2-
                 Plaintiff’s claims for all medical expenses for
                 treatment of her alleged low back injury, neck
                 injury, and psychological injuries shall be decided
                 by the Administrative Law Judge. . . . Aside from
                 compensability of medical expenses, there are no
                 other contested issues.

                 By opinion and order rendered April 26, 2022, the ALJ dismissed

Moriconi’s claim for additional medical benefits with prejudice as follows in

relevant part:

                       This ALJ examined and weighed the conflicting
                 evidence in this claim carefully. After doing so, this ALJ
                 finds Moriconi did not sustain a permanent cervical or
                 low back injury as a result of the work-related motor
                 vehicle accident. Additionally, this ALJ finds Moriconi
                 does not suffer from a work-related psychiatric condition.
                 In making these findings, the ALJ relied on Drs. Bender
                 and Ruth.

                       This ALJ considered Dr. Hughes’ opinions but
                 found cause to reject those. First, Dr. Hughes diagnosed
                 a work-related psychiatric condition that caused panic
                 attacks and loss of sleep. However, he incorrectly noted
                 Moriconi did not experience those symptoms prior to the
                 work accident. His history was incorrect and impacted
                 the persuasiveness of his causation opinion under Cepero
                 v. Fabricated Metals Corp., 132 S.W.3d 839 (Ky. 2004).

                       Secondly, Moriconi’s lumbar and cervical MRI did
                 not show any acute findings as explained by Dr. Bender.
                 These studies showed degenerative changes, which in
                 some instances may be compensable. However,
                 Moriconi experienced prior symptoms that were not
                 disclosed to Dr. Hughes. Also, Dr. Hughes did not
                 review Dr. King’s[1] prior treatment notes. As a result,

1
    Dr. King is a chiropractor.

                                            -3-
              this ALJ finds Dr. Bender’s opinions are more persuasive
              because he reviewed more relevant treatment records and
              had a clearer understanding of Moriconi’s prior
              treatment. Consequently, Moriconi’s claim for additional
              medical benefits is dismissed with prejudice.

              On April 29, 2022, Moriconi filed a petition for reconsideration. By

Order of May 17, 2022, the ALJ denied the petition as an improper re-argument of

the merits.

              Moriconi appealed to the Board, which affirmed by opinion rendered

on August 5, 2022, as follows:

                     Substantial evidence supports the ALJ’s
              determination Moriconi’s injuries are not work-related,
              the contested procedures are therefore not compensable,
              and a contrary result is not compelled. The ALJ was
              confronted with the conflicting opinions of Drs. Hughes,
              Bender, and Ruth. Both Drs. Bender and Ruth opined
              Moriconi’s injuries were not caused by the MVA, while
              Dr. Hughes opined they were. The ALJ chose to rely
              upon Drs. Bender and Ruth, in conjunction with the
              treatment records, in determining there was no work-
              related causation. Accordingly, based on the entirety of
              the evidence reviewed, the ALJ found Dr. Bender’s
              opinions more persuasive. Dr. Bender’s opinion
              constitutes substantial evidence supporting the ALJ’s
              determination.

              The Board determined that the ALJ sufficiently outlined the evidence

upon which she relied, and it agreed with her reasoning for doing so. The Board

disagreed with Moriconi’s argument that the ALJ failed to properly analyze

whether her pre-existing conditions were dormant or active, explaining as follows:


                                         -4-
            By accepting the 0% impairment rating assigned by Drs.
            Bender and Ruth, she implicitly rejected Moriconi’s
            contention that the work injury aroused her pre-existing
            condition. Additionally, Dr. Bender specifically opined
            Moriconi had an 8% active pre-existing condition, which
            the ALJ also implicitly adopted. Thus, the ALJ
            adequately considered the evidence, provided a sufficient
            analysis, and a contrary result is not compelled.

            Moriconi argued that Dr. Bender’s causation opinion was unreliable

because it was based upon his review of Dr. King’s records, which -- according to

Moriconi -- were incomprehensible. The Board was not persuaded and addressed

that argument as follows:

            We note Moriconi filed a Motion to Strike Dr. King’s
            records before the ALJ, which she denied. The
            admissibility of the records was not raised on appeal.
            Since those records were admitted into evidence over
            Moriconi’s objection, this argument goes to the weight of
            the evidence. We note Dr. Bender was not deposed;
            therefore, other than his report, there is no evidence
            specifically establishing what portion of Dr. King’s
            records he relied upon in reaching his determination. We
            find Dr. Bender’s opinions constitute substantial
            evidence upon which the ALJ could rely, and we will not
            disturb her determinations.

            Moriconi has appealed. Our standard of our review is well settled as

set forth by Western Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992):

            The function of further review of the [Board] in the Court
            of Appeals is to correct the Board only where [this] Court
            perceives the Board has overlooked or misconstrued
            controlling statutes or precedent, or committed an error in
            assessing the evidence so flagrant as to cause gross
            injustice.

                                        -5-
            Moriconi argues that the Board did not address whether Dr. Bender’s

opinions should be considered substantial evidence because of his reliance upon

Dr. King’s records. We disagree. As noted above, the Board found that Dr.

Bender’s opinions constitute substantial evidence.

            [T]he rule is: The claimant bears the burden of proof
            and risk of persuasion before the [ALJ]. If he succeeds in
            his burden and an adverse party appeals . . . , the question
            before the court is whether the decision of the [ALJ] is
            supported by substantial evidence. On the other hand, if
            the claimant is unsuccessful before the [ALJ], and he
            himself appeals . . . , the question before the court is
            whether the evidence was so overwhelming, upon
            consideration of the entire record, as to have compelled a
            finding in his favor.

Wolf Creek Collieries v. Crum, 673 S.W.2d 735, 736 (Ky. App. 1984).

            Moriconi believes that Dr. Bender’s opinions are tainted because he

relied upon Dr. King’s records. Therefore, she argues that the Board should have

determined that the ALJ’s findings based upon Dr. Bender’s opinions were

erroneous as a matter of law. We disagree.

            After KCBOE filed Dr. King’s treatment records, Moriconi filed a

motion to strike on grounds that the records were illegible and incomprehensible.

In response, KCBOE explained that Dr. King’s records were relevant and

probative in light of Moriconi’s deposition testimony, which was vague regarding

her prior treatment with Dr. King. KCBOE contended that although portions of the


                                        -6-
records were difficult to read, they provided clarity regarding the dates of

chiropractic treatment prior to the accident. By order of April 6, 2020, the ALJ

denied Moriconi’s motion to strike Dr. King’s records. As the Board noted, the

admissibility of Dr. King’s records was not raised as an issue on appeal. Thus any

argument goes to the weight of the evidence. We agree.

                 “Where, as here, the medical evidence is conflicting, the question of

which evidence to believe is the exclusive province of the ALJ.” Square D Co. v.

Tipton, 862 S.W.2d 308, 309 (Ky. 1993). As was her prerogative, the ALJ elected

to believe Dr. Bender.

                KRS[2] 342.285 provides that an ALJ’s decision is
                “conclusive and binding as to all questions of fact” and
                that the Board “shall not substitute its judgment for that
                of the [ALJ] as to the weight of evidence on questions of
                fact.” KRS 342.290 limits the scope of review by the
                Court of Appeals to that of the Board and also to errors
                of law arising before the Board. Thus, the court
                explained in Paramount Foods, Inc. v. Burkhardt, 695
                S.W.2d 418 (Ky. 1985), and Caudill v. Maloney’s
                Discount Stores, 560 S.W.2d 15, 16 (Ky. 1977), that an
                ALJ has the sole discretion to determine the quality,
                character, and substance of evidence and that an ALJ
                may reject any testimony and believe or disbelieve
                various parts of the evidence, regardless of whether it
                comes from the same witness or the same adversary
                party’s total proof.

FEI Installation, Inc. v. Williams, 214 S.W.3d 313, 316 (Ky. 2007).



2
    Kentucky Revised Statutes.

                                            -7-
             Moriconi contends that the ALJ failed to perform an appropriate

analysis of whether her pre-existing changes were dormant or active. She also

contends that the Board failed to address the issue. We disagree on both counts.

As noted above, the Board explicitly addressed the issue and concluded that a

contrary result was not compelled. We agree with the Board’s analysis; i.e., that

by relying upon Dr. Bender, who assigned an 8% active pre-existing condition, the

ALJ implicitly rejected Moriconi’s contention that the work injury aroused a pre-

existing, dormant condition.

             Moriconi also argues that the ALJ ignored the claimant’s own

uncontroverted testimony. “[T]he testimony of an interested witness does not bind

the fact-finder even when it is uncontradicted. Thus, the [claimant’s testimony]

would permit but does not compel a favorable finding.” Miller v. Square D Co.,

254 S.W.3d 810, 814 (Ky. 2008).

             Our review does not reveal that the Board overlooked or misconstrued

controlling statutes or precedent -- or that it committed any error in assessing the

evidence.

             Therefore, we affirm.



             ALL CONCUR.




                                         -8-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEES:

Gregory N. Schabell     Scott M. Guenther
Covington, Kentucky     Covington, Kentucky




                       -9-